





EXHITBIT 10.6




EXECUTION VERSION




Loan No. RX0583(A)

SECOND AMENDED AND RESTATED CONTINUING GUARANTY

This SECOND AMENDED AND RESTATED CONTINUING GUARANTY (this “Continuing
Guaranty”) is jointly and severally made and entered into as of July 31, 2018,
by NUVERA COMMUNICATIONS, INC., a Minnesota corporation (the “Borrower”), each
of the signatories listed on the signature pages hereto as Guarantors and each
of the other Persons that becomes a party hereto pursuant to Section 14 (the
“Guarantors” and individually, a “Guarantor”), in favor of and for the benefit
of COBANK, ACB, a federally chartered instrumentality of the United States of
America (“CoBank”).  This Continuing Guaranty amends and restates in its
entirety that certain Amended and Restated Continuing Guaranty, dated as of
December 31, 2014, made by the Borrower, Hutchinson Telephone Company, New Ulm
Long Distance, Inc., New Ulm Cellular #9, Inc., New Ulm Phonery, Inc., Peoples
Telephone Company, Western Telephone Company, Hutchinson Telecommunications,
Inc., Hutchinson Cellular, Inc., Sleepy Eye Telephone Company, Tech Trends,
Inc., and New Ulm Exchange, LLC, in favor of CoBank (the “Prior Guaranty”).

R E C I T A L S:

WHEREAS, CoBank and the Borrower have entered into that certain Second Amended
and Restated Master Loan Agreement, dated as of the date hereof (the “MLA”),
that certain Fourth Supplement to the Second Amended and Restated Master Loan
Agreement, dated as of the date hereof (the “Fourth Supplement”), and that
certain Fifth Supplement to the Second Amended and Restated Master Loan
Agreement, dated as of the date hereof (the “Fifth Supplement”; and together
with the MLA and the Fourth Supplement, collectively, the “Loan Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, each Guarantor is a direct or indirect subsidiary of the Borrower;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the advances provided for by the Loan
Agreement to the Borrower; and

WHEREAS, as an inducement to CoBank to enter into the Loan Agreement and make
the advances provided for therein, each Guarantor has agreed to guarantee the
obligations of the Borrower to CoBank, all on the terms and conditions set forth
in this Continuing Guaranty.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, each Guarantor and the Borrower hereby
agree, jointly and severally, and hereby amend and restate the Prior Guaranty as
follows:

1

--------------------------------------------------------------------------------



 

SECTION 1.

Rules of Construction. The following rules of construction shall be applicable
for all purposes of this Continuing Guaranty and all amendments and supplements
hereto except as otherwise expressly provided or unless the context otherwise
requires:

(A)

Capitalized terms used in this Continuing Guaranty, unless otherwise defined
herein, shall have the meanings assigned to them in the Loan Agreement;

(B)

The terms used herein shall, unless the context otherwise requires, include the
plural as well as the singular, and vice versa; and terms importing any
gender shall include the other gender;

(C)

All references in this Continuing Guaranty to designated sections, paragraphs,
other subdivisions, schedules, exhibits and other attachments are to the
designated sections, paragraphs, subdivisions, schedules, exhibits and
attachments of this Continuing Guaranty, unless otherwise specifically provided;

(D)

The terms “hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer
to this Continuing Guaranty as a whole and not merely to the specific section,
article, paragraph or clause in which the respective term appears;

(E)

The term “Person” includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock com­panies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental Person, the successor functional
equivalent of such Person);

(F)

The term “writing” shall include printing, typing, lithography and other means
of reproducing words in a tangible visible form;

(G)

References to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, extensions, renewals, and other
modifications thereto, but only to the extent such amendments, assignments,
extensions, renewals and other modifications are not prohibited by the terms of
this the Loan Agreement or any other Loan Document;

(H)

All references to statutes and related regulations shall include any amendments
of same and any successor statutes and regulations;

(I)

The terms “including,” “includes” and “include” shall be deemed to be followed
by the words “without limitation”;

(J)

The term “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” or any applicable bankruptcy, insolvency or other similar federal
or state law now or hereafter in effect and all rules and regulations
promulgated thereunder; and

2

--------------------------------------------------------------------------------



 

(K)

The term “Other Debtor Relief Law” means, collectively, any law, statute or
regulation other than the Bankruptcy Code relating to dissolution, liquidation,
conservatorship, bankruptcy, moratorium, readjustment of debt, compromise,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
from time to time in effect affecting the rights of creditors generally.

SECTION 2.

Obligations. “Obligations” shall mean, collectively, (A) all obligations,
liabilities and indebtedness of every nature of Borrower and all other Loan
Parties under the Loan Documents (including any Interest Rate Agreement provided
by CoBank) from time to time owed to CoBank or any Indemnitee and (B) all other
obligations, liabilities and indebtedness of every nature of Borrower from time
to time owed to CoBank regardless of how they arise or by what agreement or
instrument they may be evidenced (including any Interest Rate Agreement provided
by CoBank), including, in each case, the principal amount of all debts, claims
and indebtedness, accrued and unpaid interest and all indemnities, fees, costs
and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, acquired directly or by assignment or otherwise, heretofore, now or
from time to time hereafter owing, due or payable, or any combination thereof,
whether before or after the filing of a proceeding under the Bankruptcy Code or
any Other Debtor Relief Law (whether or not allowed in such proceeding) by or
against any Loan Party or any of the Subsidiaries of any Loan Party; provided
that, Excluded Swap Obligations of any Guarantor shall in any event be excluded
from “Obligations” owing by such Guarantor.

SECTION 3.

The Guaranty.

(A)

Each of the Guarantors hereby, jointly and severally, absolutely,
unconditionally, irrevocably, completely and immediately, as primary obligor and
not merely as surety, guarantees to CoBank the full and prompt payment and
performance when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) of the Obligations. Upon failure by the Borrower or
any other Loan Party to pay in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) any of the Obligations, each
of the Guarantors, jointly and severally, agrees that it will promptly pay the
same without set-off or counterclaim at the place and in the manner specified in
the Loan Documents, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal;

(B)

Each Guarantor further hereby, jointly and severally, agrees to pay to CoBank,
upon demand, any and all losses and expenses, including reasonable attorneys’
fees and expenses, paid or incurred by CoBank in enforcing or attempting to
enforce or collecting or attempting to collect, or obtaining advice of counsel
with respect of, any right with respect to, any or all of the Obligation or any
Loan Document, including this Continuing Guaranty, or in attempting to protect
or preserve any property, personal or real, securing the Obligations or pledged
under any Loan Document;

3

--------------------------------------------------------------------------------



 

(C)

Each Guarantor hereby, jointly and severally, guarantees any sum or sums which
become due and owing to CoBank as a result of any order of a bankruptcy court
which requires CoBank to turn over moneys paid by the Borrower, any Guarantor or
any other Person to CoBank on account of the Obligations. Each Guarantor agrees
that this Continuing Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment by the Borrower, any Guarantor or
any other Person to CoBank on account of the Obligations is rescinded or must
otherwise be returned or restored upon the insolvency or bankruptcy of the
Borrower, any Guarantor, or any other obligor, guarantor, endorser or surety of
the Obligations, all as though such payment had not been made; and

(D)

Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, the maximum liability of any Guarantor hereunder and under the
other Loan Documents shall in no event exceed the aggregate amount that would
render the guaranty of such Guarantor subject to avoidance under any applicable
Law.

SECTION 4.

The Guaranty Unconditional.

(A)

Each Guarantor hereby agrees that this is a guaranty of payment and performance
and not of collection only. The liability of each Guarantor under this
Continuing Guaranty shall be absolute, unconditional, direct, complete and
immediate and shall not be contingent upon the pursuit of any remedies against
the Borrower, any Guarantor or any other Person, nor against any security or
lien available to CoBank, its successors, successors-in-title, endorsees or
assigns. Each Guarantor waives any right to require that an action be brought
against the Borrower, any Guarantor or any other Person or to require that
resort be had to any security. In the occurrence of a breach, default, or event
of default under any of the Loan Documents, CoBank shall have the right to
enforce its rights, powers and remedies under any of the Loan Documents, in any
order, and all rights, powers and remedies available to CoBank in such event
shall be nonexclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity. Accordingly, each
Guarantor hereby authorizes and empowers CoBank upon acceleration of the
maturity of any of the Notes or any other Obligation, at its sole discretion,
and without notice to such Guarantor, to exercise any right or remedy which
CoBank may have or any right or remedy hereinafter granted which CoBank may have
as to any security. Each Guarantor expressly waives any right to require any
action on the part of CoBank to proceed to collect amounts due under any Loan
Document;

(B)

Each Guarantor assents to all terms and agreements heretofore or hereafter made
by the Borrower, any of its Subsidiaries, any Guarantor, or any other guarantor
of the Obligations with CoBank;

(C)

Each Guarantor hereby consents to the following and agrees that its liability
will not be affected or impaired by (i) the exchange, release or surrender of
any collateral to the Borrower, any Guarantor or any other Person, or the
waiver, release or subordination of any security interest, in whole or in part;
(ii) the waiver or delay in the exercise of any of CoBank’s rights or remedies
against the Borrower, any Guarantor or any other Person; (iii) the release of
the Borrower, any Guarantor or any other Person including any Person
guaranteeing any portion of the Obligations; (iv) the renewal, extension or
modification of the terms of any of the Obligations or any instrument or
agreement evidencing the same, including an increase in the principal amount of
any of the Notes or any other Obligation; and (v) the acceptance by CoBank of
other guaranties.  To the extent permitted under applicable Law, each Guarantor
also waives any other circumstance which might otherwise constitute a defense on
the basis of suretyship;

4

--------------------------------------------------------------------------------



 

(D)

Each Guarantor irrevocably waives acceptance hereof, notice of acceptance
hereof, and notice of acceleration of and intention to accelerate the
Obligations, and waives the benefit of any statutes of limitations, presentment,
demand or action on delinquency, protest, notice of dishonor, notice of default,
notice of nonpayment or protest in relation to any instrument evidencing any of
the Obligations, and, to the fullest extent permitted by law, any other demands
or notices required by Law;

(E)

Each Guarantor hereby authorizes CoBank, without notice to such Guarantor, to
apply all payments and credits received from the Borrower, from any Guarantor,
or from any other Person or realized from any security in such manner and in
such priority as CoBank in its sole judgment shall see fit to the Obligations
which are the subject of this Continuing Guaranty;

(F)

The liability of each Guarantor under this Continuing Guaranty shall not in any
manner be affected by reason of any action taken or not taken by CoBank, which
action or inaction is consented and agreed to by such Guarantor, nor by the
partial or complete unenforceability or invalidity of any other guaranty or
surety agreement, pledge, assignment, or other security for any of the
Obligations. No delay in making demand on any Guarantor for satisfaction of its
liability hereunder shall prejudice CoBank’s right to enforce such satisfaction.
All of CoBank’s rights and remedies shall be cumulative and any failure of
CoBank to exercise any right hereunder shall not be construed as a waiver of the
right to exercise the same or any other right at any time, and from time to
time, thereafter;

(G)

This Continuing Guaranty shall be a continuing one and shall be binding upon
each Guarantor regardless of how long before or after the date hereof the
Obligations are incurred until this Continuing Guaranty is terminated as
provided in this Continuing Guaranty, or until, to the extent provided by
applicable law to the extent it cannot be waived, is revoked by a Guarantor
prospectively as to future transactions, by written notice actually received by
CoBank, and such revocation shall not be effective as to any indebtedness
existing or committed for under the Loan Agreement or the other Loan Documents
at the time of actual receipt of such notice by CoBank, or as to any renewals,
extensions or refinancings thereof.  Accordingly, so long as this Guaranty is
not revoked prospectively in accordance with this Subsection 4(G), CoBank may
rely conclusively on a continuing warranty, hereby made, that each Guarantor
continues to be benefited by this Continuing Guaranty and CoBank shall have no
duty to inquire into or confirm that the receipt of any such benefits, and this
Continuing Guaranty shall be effective and enforceable by CoBank without regard
to the receipt, nature or value of any such benefits;

5

--------------------------------------------------------------------------------



 

(H)

Each Guarantor hereby subordinates any and all indebtedness of any Loan Party,
including any other Guarantor now or hereafter owed to such Guarantor to the
Obligations of the Borrower and the other Loan Parties to CoBank, and agrees
with CoBank that, from and after the occurrence of a breach, default or event of
default under any of the Loan Documents and for so long as such breach, default
or event of default exists, such Guarantor shall not demand or accept any
payment of principal or interest from any Loan Party, including any other
Guarantor, shall not claim any offset or other reduction of such Guarantor’s
liability hereunder because of any such indebtedness and shall not take any
action to obtain any of the security for the Obligations; provided, however,
that, if CoBank so requests, and so long as such breach, default or event of
default exists, such indebtedness shall be collected, enforced and received by
such Guarantor as trustee for CoBank and be paid over to CoBank on account of
the Obligations of the Borrower or any other Loan Party to CoBank, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Continuing Guaranty; and

(I)

Until the Obligations are paid finally and in full and this Continuing Guaranty
is released as provided herein, each Guarantor hereby irrevocably waives any and
all rights it may have to enforce any of CoBank’s rights or remedies or
participate in any security now or hereafter held by CoBank, and any and all
such other rights of subrogation, reimbursement, contribution or indemnification
against the Borrower, any Guarantor or any other Person having any manner of
liability for the Obligations to CoBank, whether or not arising hereunder, under
any other agreement, at law or in equity.

SECTION 5.

Rights of Contribution.  The Guarantors hereby agree as among themselves that,
in connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law. Each
Guarantor’s rights of contribution shall be subject to the terms and conditions
of Section 4 hereof. This Section 5 shall in no respect limit the obligations
and liability of any Guarantor to CoBank, and each Guarantor shall remain liable
to CoBank up to the maximum liability of such Guarantor hereunder.

SECTION 6.

Security.  Each of the Guarantors acknowledges and agrees that its obligations
hereunder are secured in accordance with the terms of the Loan Documents to
which it is a party and that CoBank may exercise its remedies thereunder in
accordance with the terms thereof.

SECTION 7.

Representations and Warranties.  Each Guarantor represents and warrants to
CoBank, on the date hereof and on the date any advance under the Loan Agreement
is made, converted or continued, as follows:

6

--------------------------------------------------------------------------------



 

(A)

Organization, Powers, Existence, Etc. Such Guarantor (i) is duly organized or
formed, validly existing, and in good standing under the laws of its
jurisdiction of incorporation, organization or formation (as applicable); (ii)
is duly qualified to do business and is in good standing in each jurisdiction in
which the transaction of its business makes such qualification necessary unless
the failure to so qualify will not have a Material Adverse Effect; (iii) has all
requisite corporate, limited liability company or partnership (as applicable)
and legal power to own and operate its assets and to carry on its business and
to enter into and perform its obligations under the Loan Documents to which it
is a party; and (iv) has duly and lawfully obtained and maintained all Licenses,
including all Telecommunications Licenses, which are material to the conduct of
its business or which may be otherwise required by Law.

(B)

Due Authorization; No Violations; Etc. The execution and delivery by such
Guarantor of, and the performance by such Guarantor of its obligations under,
this Continuing Guaranty and the other Loan Documents to which it is a party
have been duly authorized by all requisite corporate, limited liability company
or partnership (as applicable) action on the part of such Guarantor and do not
and will not (i) violate any provision of any Law of any Governmental Authority,
the articles of incorporation or organization (as applicable) or bylaws,
operating agreement or partnership agreement (as applicable) of such Guarantor,
or any material agreement, indenture, mortgage, or other instrument to which
such Guarantor is a party or by which such Guarantor or any of its properties is
bound or (ii) be in conflict with, result in a breach of, or constitute with the
giving of notice or lapse of time, or both, a default or event of default under
any such agreement, indenture, mortgage, or other instrument. No action on the
part of any shareholder, member, manager or partner (as applicable) of such
Guarantor is necessary in connection with the execution and delivery by such
Guarantor of, and the performance by such Guarantor of its obligations under,
this Continuing Guaranty or any other Loan Document to which it is a party,
except for such actions as have been taken prior to or concurrently to the date
hereof, all of which remain in full force and effect.

(C)

Governmental Approval. No License of any Governmental Authority is necessary in
connection with the execution, delivery, performance, or enforcement of this
Continuing Guaranty or any other Loan Documents to which such Guarantor is a
party, except such as have been obtained and are in full force and effect or
which are required in connection with the enforcement of or the exercise of
remedies under any Loan Document.

(D)

Binding Agreement. Each of the Loan Documents to which such Guarantor is a party
is, or when executed and delivered will be, the legal, valid, and binding
obligation of such Guarantor, enforceable in accordance with its terms, subject
only to limitations on enforceability imposed by the Bankruptcy Code or Other
Debtor Relief Law.

(E)

Financial Condition. Such Guarantor represents and warrants that the liability
and obligations of such Guarantor incurred or arising under this Continuing
Guaranty and of the Loan Parties incurred or arising under the Loan Agreement
may reasonably be expected to benefit substantially such Guarantor directly or
indirectly, and such Guarantor’s board of directors, managers, members or
general partner(s), as applicable, have made that determination. Such Guarantor
represents and warrants that it has full and complete access to all of the Loan
Documents and other documents relating to the Obligations, has reviewed them and
is fully aware of the meaning and effect of their contents. Such Guarantor is
fully informed of the financial condition of the Loan Parties, including of the
other Guarantors, and of all other circumstances that bear upon the risks of
executing this Continuing Guaranty which a diligent inquiry would reveal. Such
Guarantor agrees that CoBank will have no obligation to advise or notify such
Guarantor of or provide such Guarantor with any data or information.

7

--------------------------------------------------------------------------------



 

(F)

Incorporated Representations and Warranties. Such Guarantor represents and
warrants that the representations and warrants set forth in the Loan Agreement
and in the other Loan Documents are true and correct in all material respects as
they relate to such Guarantor, each of which is hereby incorporated herein by
reference, are true and correct in all material respects as of the date hereof
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date), and CoBank is entitled to rely
on each of them as if they were fully set forth herein.

SECTION 8.

Covenants. Each Guarantor covenants and agrees with CoBank that so long as this
Continuing Guaranty remains in effect or the Obligations have not been fully
paid or otherwise satisfied, such Guarantor will take, or will refrain from
taking, as the case may be, all actions necessary to be taken or not taken so
that no violation of any provision, covenant or agreement contained in the Loan
Agreement or in the other Loan Documents, each of which is hereby incorporated
herein by reference, is caused by any act or failure to act of such Guarantor or
any of its Subsidiaries.

SECTION 9.

Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” hereunder:

(A)

Representations and Warranties. Any representation or warranty made by any
Guarantor herein or in any Loan Document to which it is a party shall prove to
have been false or misleading in any material respect on or as of the date made
or deemed made; or

(B)

Payment Default.  Any Guarantor should fail to make any payment to CoBank when
due hereunder or under any other Loan Document to which it is a party.

(C)

Cross-Default. The occurrence of an Event of Default under, or the failure,
after any applicable grace period, on the part of the Borrower, any Guarantor or
any other party (other than CoBank) to observe, keep or perform any covenant or
agreement contained in, any Loan Document other than this Continuing Guaranty;
or

(D)

Covenants and Agreements.  Any Guarantor should fail to perform or comply with
any other covenant or agreement contained herein, and such failure shall
continue for a period of thirty (30) days.

provided, that any breach of the terms of this Continuing Guaranty which shall
also constitute a breach of the Loan Agreement or any other Loan Document shall
be subject to the same notice and cure right applicable to such breach under the
Loan Agreement or such other Loan Document.

8

--------------------------------------------------------------------------------



 

SECTION 10.

Right of Set-off. In addition to any rights and remedies of CoBank provided by
Law or the Loan Documents, each Guarantor hereby irrevocably authorizes CoBank
at any time and from time to time during the continuation of an Event of
Default, without notice to any Guarantor and regardless of the acceptance of any
security or collateral for the payment hereof, appropriate and apply toward
payment of all or any part of the Obligations (A) any indebtedness due or to
become due from CoBank to any Guarantor, and (B) any moneys, credits or other
property belonging to any Guarantor, at any time held by or coming into the
possession of CoBank or any of its affiliates.

SECTION 11.

Miscellaneous.

(A)

Governing Law.  Without giving effect to the principles of conflict of laws and
except to the extent governed by federal law, the Laws of the State of Colorado,
without reference to choice of law doctrine, shall govern this Continuing
Guaranty and any other Loan Document for which Colorado is specified as the
applicable law, and all disputes and matters between the parties to this
Continuing Guaranty, including all disputes and matters whatsoever arising
under, in connection with or incident to the guaranty or other business
relationship between the parties, and the rights and obligations of the parties
to this Continuing Guaranty or any other Loan Document by and between the
parties for which Colorado is specified as the applicable law. To the extent
Minnesota Statutes Chapter 582.30 is applicable, each Guarantor waives to the
extent permitted by applicable Law Minnesota Statutes Chapter 582.30 and
acknowledges that it remains liable for any deficiency.

(B)

Binding Effect. This Continuing Guaranty shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns,
including any holder or owner of any of the Notes or the other Loan Documents.
None of the Guarantors or the Borrower may assign any of its rights or
obligations hereunder without the prior written consent of CoBank.  No notice to
or demand on any Guarantor or the Borrower shall entitle any Guarantor or the
Borrower to any other or further notice or demand in the same, similar or other
circum­stances.

(C)

Severability. To the extent any provision of this Continuing Guaranty is
prohibited by or invalid under the applicable Law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Continuing Guaranty in any jurisdiction.

(D)

Non-Waiver; Modification; Election of Remedies. The failure of any party to
insist, in any one or more instances, upon a strict performance of any of the
terms and conditions of this Continuing Guaranty, or to exercise or fail to
exercise any option or right contained herein, shall not be construed as a
waiver or a relinquishment for the future of such right or option, but the same
shall continue and remain in full force and effect. The continued performance by
any party of this Continuing Guaranty with knowledge of the breach of any term
or condition hereof shall not be deemed a waiver of such breach, and no waiver
by any party of any provision hereof shall be deemed to have been made, or
operate as an estoppel, unless expressed in writing and signed by such party. No
enforcement of any remedy shall constitute an election of remedies.

9

--------------------------------------------------------------------------------



 

(E)

Notices. All notices and other communications provided for hereunder to CoBank
shall be given in the manner and at the notice address provided in or pursuant
to Section 15 of the MLA. All notices and other communications provided for
hereunder to any Guarantor shall be given in the manner provided in Section 15
of the MLA and in the care of the Borrower at the Borrower’s notice address
provided in or pursuant to Section 15 of the MLA.

(F)

Counterparts. This Continuing Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.

(G)

Headings. The headings of the various sections, subsections and other subparts
of this Continuing Guaranty have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

(H)

Merger; Amendment. This Continuing Guaranty represents the final agreement of
each of the parties hereto with respect to the matters contained herein and may
not be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the parties. No amendment, modification,
waiver, discharge or termination of any provision hereof, nor any consent to any
departure by any Guarantor from, any provision of this Continuing Guaranty,
shall be effective unless approved by CoBank and contained in a writing executed
and delivered by CoBank and (in the case of amendments) the Guarantors, and then
the same shall be effective only in the specific instance and for the specific
purpose for which given.

(I)

Regulatory Approvals. Upon any action by CoBank to commence the exercise of
remedies hereunder or under any of the other Loan Documents, each Guarantor and
the Borrower hereby undertake and agree to cooperate and join with CoBank in any
application to any Governmental Authority with respect thereto and to provide
such assistance in connection therewith as CoBank may reasonably request,
including the preparation of, consent to or joining in of filings and
appearances of officers and employees of such Guarantor or the Borrower before
any Governmental Authority, in each case in support of any such application made
by CoBank, and such Guarantor or the Borrower, as applicable, shall not,
directly or indirectly, oppose any such action by CoBank before any such
Governmental Authority.

10

--------------------------------------------------------------------------------



 

SECTION 12.

Consent to Jurisdiction. To the maximum extent permitted by Law, the Guarantors
and the Borrower agree that any legal action or proceeding with respect to this
Continuing Guaranty or any of the other Loan Documents may be brought in the
courts of the United States of America for the District of Colorado, all as
CoBank may elect. By execution of this Continuing Guaranty, the Guarantors and
the Borrower hereby irrevocably submit to each such jurisdiction, expressly
waiving any objection it may have to the laying of venue by reason of its
present or future domicile. Nothing contained herein shall affect the right of
CoBank to commence legal proceedings or otherwise proceed against any Guarantor
or the Borrower in any other jurisdiction or to serve process in any manner
permitted or required by Law.

SECTION 13.

 Waiver of Jury Trial. EACH GUARANTOR, THE BORROWER AND COBANK HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS CONTINUING GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS CONTINUING
GUARANTY, AND THE SURETY RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS CONTINUING
GUARANTY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR, THE BORROWER AND COBANK
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
CONTINUING GUARANTY AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH GUARANTOR, THE BORROWER AND COBANK FURTHER WARRANT
AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN
DOCUMENTS, THIS CONTINUING GUARANTY OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS CONTINUING GUARANTY MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH GUARANTOR, THE
BORROWER AND COBANK ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF COBANK.

SECTION 14.

Additional Guarantors. Any now existing or hereafter formed or acquired
Subsidiary of the Borrower will (unless such Subsidiary is prohibited from doing
so by any applicable PUC or unless such Subsidiary is a Foreign Subsidiary or
Foreign Subsidiary Holding Company (as such terms are defined in the Pledge and
Security Agreement) or unless such requirement is waived by CoBank in its sole
discretion) execute and deliver to CoBank a joinder agreement to this Continuing
Guaranty in form and substance acceptable to CoBank in its sole discretion and
will thereby become a Guarantor, with the same force and effect as if originally
named as a Guarantor herein for all purposes of this Continuing Guaranty.  The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Continuing Guaranty shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Continuing Guaranty.

11

--------------------------------------------------------------------------------



 

SECTION 15.

Termination; Reinstatement.  This Continuing Guaranty shall remain in full force
and effect until (A) the payment in full of the Obligations (other than
contingent liabilities that, by their nature, may survive after principal and
interest on the Loans have been repaid in full), (B) the termination of the
Commitments, and (C) any preference period applicable to payments made on or
security given for the Obligations has expired under applicable Law, at which
time any Guarantor may request a written instrument of termination be executed
and delivered by a duly authorized officer of CoBank.  This Continuing Guaranty
and each Guarantor’s and the Borrower’s obligations hereunder shall be
automatically reinstated if at any time after this Continuing Guaranty has been
terminated payment in whole or in part of any of the Obligations is rescinded or
restored to any Guarantor or the Borrower or other payor or guarantor of the
Obligations, or must be paid to any other Person, upon the insolvency,
bankruptcy, liquidation, dissolution or reorganization of any Guarantor or the
Borrower or other payor or guarantor of the Obligations, all as though such
payment had not been made.

SECTION 16.

Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally absolutely
and irrevocably undertakes to provide such funds or other support to each other
Loan Party as may be needed by such Loan Party from time to time to honor all of
its obligations under the guaranty provided herein and under the other Loan
Documents including Obligations with respect to Swap Obligations that would, in
the absence of the agreement in this Section 16 otherwise constitute Excluded
Swap Obligations (but in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 16 or otherwise under this Continuing Guaranty or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of the Qualified ECP
Guarantors under this Section 16 shall remain in full force and effect until all
Obligations have been indefeasibly paid and performed in full.  The Loan Parties
intend that this Section 16 constitute, and this Section 16 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of the Commodity Exchange Act.  

SECTION 17.

Effect of Amendment; No Novation. The amendment and restatement of the Prior
Guaranty pursuant to this Continuing Guaranty shall be effective as of the
Closing Date (as defined in the Fourth Supplement).  All obligations and rights
of the Guarantors, the Borrower and CoBank arising out of or relating to the
period commencing on the Closing Date shall be governed by the terms and
provisions of this Continuing Guaranty; the obligations of and rights of the
Guarantors, the Borrower and CoBank arising out of or relating to the period
prior to the Closing Date shall continue to be governed by the Prior Guaranty
without giving effect to the amendment and restatements provided for herein.
 This Continuing Guaranty shall not constitute a novation or termination of the
Guarantors’ obligations under the Prior Guaranty or any other Loan Document
executed or delivered in connection therewith, but shall constitute effective on
the date hereof an amendment and restatement of the obligations and covenants of
each Guarantor and the Borrower under such Loan Documents (and each Guarantor
and the Borrower hereby reaffirm all such obligations and covenants, as hereby
amended).

[Signatures commence on following page]


12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the Borrower and the Guarantors, intending to be
legally bound hereby, has caused this Continuing Guaranty to be executed and
delivered by its duly authorized officer as of the day and year first above
written.

NUVERA COMMUNICATIONS, INC.,

as the Borrower







By: /s/ Bill D. Otis                                     

      Bill D. Otis

      President and Chief Executive Officer







HUTCHINSON TELEPHONE COMPANY

PEOPLES TELEPHONE COMPANY

WESTERN TELEPHONE COMPANY

HUTCHINSON TELECOMMUNICATIONS, INC.

HUTCHINSON CELLULAR, INC.

SLEEPY EYE TELEPHONE COMPANY

TECH TRENDS, INC.

SCOTT-RICE TELEPHONE CO.,

each as a Guarantor







By: /s/ Bill D. Otis                                       

      Bill D. Otis

      President and Chief Executive Officer
















[Signatures Continue on Following Page]




13

--------------------------------------------------------------------------------




 

[Signatures Continued from Previous Page]




ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

COBANK, ACB







By: /s/ Jacqueline Bove                                             

      Jacqueline Bove

      Managing Director

14

 